529 So.2d 361 (1988)
Dale Tyrone MATHEWS, Appellant,
v.
STATE of Florida, Appellee.
No. 86-2986.
District Court of Appeal of Florida, Second District.
August 10, 1988.
*362 James Marion Moorman, Public Defender, and Robert F. Moeller, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol M. Dittmar, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
We affirm the trial court's denial of defendant's motion to clarify or correct his sentence and give him credit for time served while on community control. We do not agree with defendant's contention on appeal which is to the effect that community control is the functional equivalent of jail. Butler v. State, 530 So.2d 324 (Fla. 5th DCA 1988). See Braxton v. State, 524 So.2d 1141 (Fla. 2d DCA 1988) ("[W]e do not equate community control with incarceration."). Compare Tal-Mason v. State, 515 So.2d 738, 739 (Fla. 1987) ("[C]oercive commitment to a state [mental] institution was indistinguishable from pretrial detention in a `jail,'... .").
We find no merit in defendant's other contention.
Affirmed.
CAMPBELL, C.J., and HALL, J., concur.